             Case 2:19-po-61091-JFM Document 1 Filed 05/06/19 Page 1 of 2

                                    UNITED STATES DISTRICT COURT
                                         DISTRICT OF ARIZONA



United States of America                                            CRIMINAL COMPLAINT
                                                                    CASE: 19-61091MP
vs.                                                                 Citizenship: GUATEMALA

Vicente Ramiro De La Cruz-Morente                                   DOA: 04/30/2019

YOB: 1993


   I state that I am a Border Patrol Agent and that this complaint is based on the following facts:
That on or about April 30, 2019, near San Luis, Arizona in the District of Arizona, Defendant Vicente Ramiro
DE LA CRUZ-Morente, an alien, did knowingly and willfully attempt to enter the United States at a time or
place other than as designated by Immigration Officers of the United States of America, in violation of Title 8,
United States Code, Section 1325(a)(1) (Misdemeanor).


   The Defendant, a citizen of Guatemala and illegally within the United States, was encountered by Border
Patrol agents near San Luis, Arizona. The Defendant was questioned as to their citizenship and immigration
status. Agents determined that the Defendant is an undocumented National of Guatemala and illegally in the
United States. The Defendant was transported to the Border Patrol station for processing. During processing,
questioning and computer records checks the above criminal and immigration information was obtained as it
relates to this Defendant. The Defendant admitted to presenting a fraudulent document claiming to pose as
part of a family unit in order to receive immigration benefits. Illegal Aliens frequently use false or altered
documents to defraud the U.S. Government in order to receive undue immigration benefits, avoid
prosecution, and be released into the United States in an expedited manner. The Defendant last attempted to
enter the United States illegally without inspection near San Luis, Arizona on April 30, 2019. To the best of my
knowledge and belief, the following is a list of Border Patrol law enforcement personnel present during
interviews, statements and questioning of the Defendant in this matter from initial contact through the
writing of this document: Danitza Medina, Roger Keller Jr., Ricardo Corona, Lucas Barrera and Jose Ventura.
To the best of my knowledge and belief, the following is a list of all Border Patrol law enforcement personnel
not already mentioned above who were present and/or took part in other parts of this investigation (e.g.,
arrest, search, proactive investigation, surveillance, etc) from initial field contact through the writing of this
document: Foster Ashley and Robert Mahoney.


File Date: 05/06/2019                                    at Yuma, Arizona




                                                                 Stephen M. Seward, Border Patrol Agent


Sworn to before me and subscribed in my presence,




Date signed: 05/06/2019



                                                                          James F. Metcalf
                                                                   United States Magistrate Judge




FBI Number: KTWTVE5KC
            Case 2:19-po-61091-JFM Document 1 Filed 05/06/19 Page 2 of 2

Magistrate Information Sheet

Complaint: Vicente Ramiro De La Cruz-Morente




Criminal History: NONE

Immigration History: NONE
